Name: Council Regulation (EEC) No 467/87 of 10 February 1987 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and the systems of premiums granted in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  animal product
 Date Published: nan

 17. 2. 87 Official Journal of the European Communities No L 48/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 467/87 of 10 February 1987 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and the systems of premiums granted in the beef and veal sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas Regulation (EEC) No 805/68 ('), as last amended by Regulation (EEC) No 3768/85 (2), provided for public buying-in as the main instrument for supporting the market in beef and veal ; whereas, in the current situation, public intervention has gradually lost its original function as a safety net and has become an outlet in its own right ; whereas the scheme should therefore be revised by restric ­ ting public buying-in, which should restore the market price to its essential role as a guide of supply and demand ; Whereas, however, at the present time, particularly in view of the effect on the market in beef and veal of the measures taken in the dairy sector, the application of a temporary scheme derogating from Regulation (EEC) No 805/68 for the period from 6 April 1987 to 31 December 1988 should appear to be more appropriate than a perma ­ nent change in the said market organization ; whereas, with this in mind, the Commission, while maintaining its basic position with regard to the long-term reform of the market in beef and veal, has amended its proposal pursuant to Article 149 (2) of the Treaty ; Whereas the above period has been fixed independently of the beginning of the 1987/88 marketing year ; whereas, therefore, if the present marketing year is extended, it will be necessary to derogate from Council Regulation (EEC) No 1354/86 of 6 May 1986 fixing the guide price and the intervention price for adult bovine animals for the 1986/87 marketing year (3); Whereas, in the framework of the temporary scheme envisaged, recourse to intervention should be made more restrictive by making its activation dependent on the level of market prices both in the Community and in the Member States concerned and by bringing the buying-in price much closer to the market price ; Whereas, in view of the uncertainties linked to the impact of the measures taken in the dairy sector and to the operation of the new intervention scheme, it should be possible in case of necessity to take exceptional interven ­ tion measures and provision should be made for remedy ­ ing the effect of an excessive fall in prices on the buying-in prices ; Whereas, to offset the effect of the adjustment to the intervention scheme, provision should be made for supporting producers' income while maintaining the exis ­ ting premium schemes during the present period of uncertainty on the market in beef and veal ; Whereas, to this end, provision should be made, for the period in question, for extending for the majority of the States concerned the validity of Council Regulation (EEC) No 1346/86 of 6 May 1986 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy (*), as amended by Regulation (EEC) No 4049/86 (*), and Council Regulation (EEC) No 1347/86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom f7), as amended by Regulation (EEC) No 4049/86, and for gran ­ ting producers in the Member States which are not affected by the measures provided for in those Regula ­ tions a special premium paid once only for each animal kept, whereas however, in view of the crucial role of beef production in Ireland, it is appropriate that producers in that country, while benefiting from the measures provided for in Regulation (EEC) No 1346/86, should also receive (') OJ No C 120, 20. 5. 1986, p. 80 . (2) OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 362, 31 . 12. 1985, p. 8 . M OJ No L 119 , 8 . 5 . 1986, p . 37. (0 OJ No L 119, 8 . 5. 1986, p. 39 . Is) OJ No L 377, 31 . 12. 1986, p. 28 . O OJ No L 119, 8 . 5 . 1986, p. 40 . No L 48/2 Official Journal of the European Communities 17. 2. 87 the special premium, albeit within the limits of a reduced amount ; whereas the production structures which exist in Greece make the granting of the special premium more appropriate in that Member State than the granting of the premium provided for by Regulation (EEC) No 1346/86 ; Whereas, in addition, it is advisable to increase the amount of the premium provided for in Council Regula ­ tion (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as amended by Regulation (EEC) No 1 198/82 (2), and to renew the applicability of Council Regulation (EEC) No 1199/82 of 18 May 1982 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland (3), as last amended by Regulation (EEC) No 4049/86, and to extend its applicability to Greece, HAS ADOPTED THIS REGULATION : The transitional provisions necessary for the applica ­ tion of the special premium arrangements shall be adopted according to the same procedure.' 2. The following Article is inserted : 'Article 6a 1 . By way of derogation from Article 6 and, where appropriate, by way of derogation from Article 3 of Regulation (EEC) No 1345/86, buying-in shall be performed during the period from 6 April 1987 to 31 December 1988 in accordance with the conditions laid down in this Article. 2. Buying-in by the intervention agencies in one or more Member States or in a region of a Member State in respect of one or more qualities or groups of quali ­ ties to be determined of fresh or chilled meat falling within subheadings 02.01 A II a 1 ), 02.01 A II a 2) and 02.01 A II a 3) of the Common Customs Tariff shall be decided on by the Commission where, for the qualities or groups of qualities in question, the following two conditions are met simultaneously :  the average Community market price recorded on the basis of the Community grid for the classifica ­ tion of beef carcases is less than 91 % of the inter ­ vention price,  the average market price recorded on the basis of the said grid in the Member State or States or the region of a Member State is less than 87 % of the intervention price . 3. The Commission shall decide to suspend buying-in of one or more qualities or groups of quali ­ ties where, for three consecutive weeks, the two condi ­ tions set out in the first and second indents of para ­ graph 2 are no longer fulfilled simultaneously and shall decide to reintroduce it where, for two consecu ­ tive weeks, the two conditions are again met simul ­ taneously. 4. For each quality or quality group which may be taken into intervention, the buying-in price shall be equal to the weighted average of the market prices in the Member States or in the region of a Member State, as appropriate, where buying-in is authorized, plus 2,5 % of the intervention price expressed at the slaughter stage for R 3 quality ; however, the buying-in price may not be less than the highest average market price used to calculate the weighted average . The Commission shall fix the buying-in prices every month ; however, it may alter the buying-in prices in the interval if there is a marked fluctuation in the elements on which calculation is based. 5. During the period specified in paragraph 1 the measures laid down in paragraph 2 may be supple ­ mented by the adoption of :  measures introducing, in addition to private storage aid as already provided for in Article 5, public intervention buying-in measures, respecting rules to be adopted under paragraph 6, in certain Member States or in a region of a Member State, if such measures are opportune in order to stabilize the market, Article 1 Regulation (EEC) No 805/68 is hereby amended as follows : 1 . The following Article is inserted : Article 4a 1 . From 6 April 1987 to 31 December 1988, beef and veal producers may receive a special premium for a certain number and certain categories of animals kept on their holding. The premium shall be paid once only for each animal ; it shall be paid directly to the producer. 2 . Producers in those Member States in which the calf premium provided for in Regulation (EEC) No 1346/86 and/or the premium for the slaughter of certain adult bovine animals provided for in Regula ­ tion (EEC) No 1347/86 are paid shall not qualify for the premium referred to in paragraph 1 . In Ireland, however, producers may also receive the premium provided for in paragraph 1 , but within the limit of a reduced amount. 3 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules concerning the special premium and in particular the definition of the producers who qualify for the premium and the conditions for the grant thereof, including the number and categories of animals eligible . The Council shall fix the amounts of the special premium in accordance with the same proce ­ dure . 4. The Commission, in accordance with the proce ­ dure laid down in Article 27, shall adopt detailed rules for the application of this Article. (  ) OJ No L 140, 5 . 6 . 1980, p. 1 . (2) OJ No L 140, 20 . 5 . 1982, p. 28 . h) OJ No L 140, 20 . 5. 1982, p. 30 . 17. 2. 87 Official Journal of the European Communities No L 48/3 1 . In the first subparagraph of Article 1 'Ireland and the United Kingdom in respect of Northern Ireland' is replaced by 'Greece, Ireland and the United Kingdom in respect of Northern Ireland'. 2. In the second subparagraph of Article 1 'From 1 2 May 1986 to 5 April 1987' are replaced by 'From 6 April 1987 to 31 December 1988 '. 3 . In Article 2 'in respect of Ireland and Northern Ireland' are replaced by 'in respect of Greece, Ireland and Northern Ireland'.  appropriate measures to move buying-in prices towards the level specified in the second indent of paragraph 2, if the buying-in prices determined by applying paragraph 4 are at a level liable to trigger off a downward spiral . 6 . In accordance with the procedure laid down in Article 27 :  the categories, qualities or quality groups of the products eligible for intervention shall be deter ­ mined,  the measures provided for in paragraph 5 and detailed rules for the application of this Article shall be adopted.' Article 2 Regulation (EEC) No 1357/80 is hereby amended as follows : 1 . The first subparagraph of Article 3 ( 1 ) is hereby replaced by the following : 'From 6 April 1987 to 31 December 1988 the amount of the premium shall be fixed at 25 ECU for each suckler cow held by the producer on the day on which application is lodged.' 2 . In Article 5 ( 1 ) (a) 'in accordance with Article 3 of Directive 72/ 159/EEC' is replaced by 'in accordance with Article 2(1 ) (a) of Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures ('), as amended by Regulation (EEC) No 3768/85 (2). Article 4 Regulation (EEC) No 1346/86 is hereby amended as follows : 1 . In the title and in Article 1 ( 1 ) 'Greece' is deleted. 2. In Article 1 ( 1 ) and in Article 2 'Until 5 April 1987' is replaced by 'From 6 April 1987 to 31 December 1988'. Article 5 In Article 1 ( 1 ) of Regulation (EEC) No 1347/86 'until 5 April 1987' is replaced by 'from 6 April 1987 to 31 December 1988 '. (') OJ No L 93, 30 . 3 . 1985, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 .' Article 6 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. Article 3 Regulation (EEC) No 1199/82 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1986. For the Council The President P. DE KEERSMAEKER